Citation Nr: 0805075	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  02-17 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine, from 
the effective date of service connection, November 1, 1999 to 
September 2, 2002.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine, for the 
period from September 3, 2002 to August 24, 2003.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine, with two 
separate 10 percent ratings for right and left lower 
extremity radiculopathy, for the period from August 25, 2003 
to July 5, 2004.

5.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the lumbosacral spine, with two 
separate 10 percent ratings for right and left lower 
extremity radiculopathy, for the period from July 6, 2004.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension, from the effective date of service 
connection (November 1, 1999) to August 13, 2003.

7.  Entitlement to an evaluation in excess of 30 percent for 
hypertensive cardiovascular disease from August 14, 2003.

8.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

9.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

10.  Entitlement to an initial compensable rating for 
erectile dysfunction.

[An additional matter involving the validity of an 
overpayment of educational assistance benefits is the subject 
of a separate Board Decision.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the 
United States Navy for more than 20 years, ending in October 
1999.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, awarded 
service connection for diabetes mellitus (40 percent), mild 
degenerative joint disease of the lumbar spine (10 percent), 
hypertension (10 percent), tinnitus (10 percent), and hearing 
loss (0 percent).  The veteran's appeal is now under the 
jurisdiction of the RO in Manila, the Philippines.  The case 
is also on appeal from a March 2004 decision, which, in 
pertinent part, granted service connection with a 
noncompensable rating for erectile dysfunction.

By way of an October 2002 rating action, the Manila RO 
increased the rating for the veteran's low back disorder to 
20 percent, effective September 3, 2002.  Through subsequent 
rating actions, the RO saw fit to increase the disability 
rating for the low back disorder to 30 percent, effective 
July 7, 2004 (see the August 2004 Supplemental Statement of 
the Case), and to award separate 10 percent ratings for 
lumbar radiculopathy in each lower extremity, effective from 
August 25, 2003 (see the February 2005 RO decision).   

The Board has recharacterized the issues, as stated on the 
title page, to reflect consideration of whether the 
orthopedic and neurological symptomatology involved in the 
veteran's low back disorder warranted a higher rating at any 
point since the effective date of service connection. 

In an October 2003 decision, the RO recharacterized 
hypertension as hypertensive cardiovascular disease and 
awarded an increased rating to 30 percent, effective August 
14, 2003.  

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances for 
each issue involved in the present appeal), separate ratings 
can be assigned for separate periods of time based on the 
facts found - "staged" ratings.  The Board will consider 
whether higher ratings are warranted for any period since the 
effective date of service connection for each disability. 

The veteran provided testimony at hearings before the RO and 
at a July 2006 Travel Board hearing before the undersigned 
Veterans Law Judge.  Transcripts have been obtained and 
associated with the claims folder.  In July 2006, the veteran 
submitted additional evidence with a waiver of RO review.  
Subsequently, he has sent additional information, evidence, 
and argument directly to the Board for appellate 
consideration.  By every indication in the record, it appears 
the veteran intends all evidence submitted to be reviewed 
directly by the Board.

Review of the record reveals that the veteran has attempted 
to initiate new claims (particularly for conditions secondary 
to his diabetes mellitus) and/or appeals with regard to 
issues adjudicated at the RO level.  Statements from the 
veteran received by VA within a year of RO rating decisions 
dated in February 2005, July 2005, February 2006, and March 
2006 indicate his wish to disagree with some of the negative 
determinations by the RO as well as his desire to raise new 
claims.  Medical records (specifically those dated as 
recently as September 2006) indicate that there may be some 
evidentiary support for some of these claims.  These matters 
are variously claimed, in a convoluted and at times 
overlapping manner, on numerous lengthy statements from the 
veteran.  It is unclear as to which matters arise from 
disagreement with matters addressed by the RO, and which 
matters the veteran wishes to raise as new claims.  The RO 
should take appropriate action to issue a Statement of the 
Case regarding any issues the veteran has expressed timely 
disagreement with and to contact the veteran to ascertain 
what matters he is raising as new claims.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin, 
restricted diet and the regulation of activities, but does 
not involve episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.

2.  From the effective date of service connection for the 
veteran's low back disorder, November 1, 1999, until 
September 2, 2002, the veteran's service-connected 
degenerative joint disease of the lumbosacral spine was 
manifested by no more than slight limitation of motion of the 
lumbar spine and spasm without loss of lateral spine motion, 
unilateral, in standing position. 

3.  From September 3, 2002 to August 24, 2003, the veteran's 
service-connected low back disorder was manifested by no more 
than moderate limitation of motion of the lumbar spine with 
documented muscle spasm and some loss of lateral spine 
motion, unilateral, in standing position; there were no 
neurological deficits shown, there was no showing of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, and there was no showing of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months. 

4.  From August 25, 2003 to July 5, 2004, the veteran's 
service-connected low back disorder was manifested by no more 
than moderate limitation of motion of the lumbar spine, with 
documented muscle spasm and some loss of lateral spine 
motion, unilateral, in standing position, with radiculopathy 
to both the right and left lower extremities productive of no 
more than mild paralysis of the sciatic nerve; there was no 
showing of: severe intervertebral disc syndrome with 
recurring attacks and intermittent relief; incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; ankylosis; or 
limitation of forward flexion of the thoracolumbar spine 
anywhere approaching 30 degrees. 
 
5.  Since July 6, 2004, the veteran's service-connected low 
back disorder was manifested by no more than moderate 
limitation of motion of the lumbar spine, with increased loss 
of functionality during flare-ups, with documented muscle 
spasm and some loss of lateral spine motion, unilateral, in 
standing position, and with radiculopathy to both the right 
and left lower extremities productive of no more than mild 
paralysis of the sciatic nerve; there was no showing of: 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief; incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; ankylosis; or limitation of 
forward flexion of the thoracolumbar spine anywhere 
approaching 30 degrees. 

6.  The veteran's hypertension is well controlled by 
medication and is manifested from the effective date of 
service connection by systolic blood pressures predominantly 
less than 160 and by diastolic blood pressures predominantly 
less than 100.  

7.  The veteran's hypertensive cardiovascular disease, first 
diagnosed on August 14, 2003, is manifested from that date 
forward by symptoms no more severe than the ability to reach 
a workload of between 5 METs and 7 METs before resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, and by left 
ventricular dysfunction with an ejection fraction 
consistently measured at greater than 50 percent.  
 
8.  On July 30, 2003, VA received a written statement from 
the appellant withdrawing his appeal in the matter of 
entitlement to a rating in excess of 10 percent for tinnitus; 
there is no question of law or fact before the Board 
regarding this issue.

9.  The veteran's hearing loss disability results in a 
Numeric Designation of no more than III in the right ear and 
II in the left ear per Table VI of the VA schedule of 
ratings.

10.  The veteran's hearing loss disorder does not present an 
exceptional or unusual disability picture.

11.  The veteran has erectile dysfunction secondary to his 
service-connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 40 percent for diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's service-connected degenerative 
joint disease of the lumbosacral spine are not met for the 
period from November 1, 1999 to September 2, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (before September 26, 2003).

3.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected degenerative joint 
disease of the lumbosacral spine are not met for the period 
from September 3, 2002 through August 24, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (before September 23, 2002), 5293 (from September 
23, 2002), 5292, 5295 (before September 26, 2003).

4.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected degenerative joint 
disease of the lumbosacral spine, with two separate 10 
percent ratings for right and left lower extremity 
radiculopathy, for the period from August 25, 2003 to July 5, 
2004 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (before September 
23, 2002), 5293 (from September 23, 2002), 5292, 5295 (before 
September 26, 2003), and 5237, 5243 (after 
September 26, 2003), and 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2004). 

5.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected degenerative joint 
disease of the lumbosacral spine, with two separate 10 
percent ratings for right and left lower extremity 
radiculopathy, for the period from July 6, 2004 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (before September 23, 2002), 5293 (from 
September 23, 2002), 5292, 5295 (before September 26, 2003), 
and 5237, 5243 (after September 26, 2003) DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), and 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007).  

6.  A rating in excess of 10 percent for hypertension is not 
warranted at any time during the period from the effective 
date of service connection through August 13, 2003.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.104, Code 7101 (2003).   

7.  A rating in excess of 30 percent for hypertensive 
cardiovascular disease is not warranted at any point during 
the period from August 14, 2003 (the date that condition was 
first diagnosed) to the present.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7007 (2007).

8.  The veteran has withdrawn his appeal for a rating in 
excess of 10 percent for tinnitus; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 
(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.101, 20.204 
(2007).

9.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 
(2007).

10.  A separate compensable rating for erectile dysfunction, 
or impotence, in addition to special monthly compensation for 
such disability, is not warranted.  38 U.S.C.A. §§ 1114(k), 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.350, 4.14, 4.115(b), Note (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With regard to each of the matters addressed in this 
decision, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  In 
August 2003, notice was provided to the veteran regarding his 
claim for service connection for erectile dysfunction.  
Service connection was granted in March 2004.  Full 
notification pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) was provided in the August 2006 letter.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied for that issue.

With regard to the remaining claims for increased ratings 
(all on appeal but the claim for increased rating for 
erectile dysfunction), addressed in the 2001 RO decision, VA 
never sent the veteran any VCAA notice before service 
connection was granted, and the duty to notify was not 
satisfied prior to the initial unfavorable decision assigning 
the initial ratings.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial April 2001 AOJ decision by way of a 
letters sent to the appellant on September 2001 and August 
2006, as well the October 2002 SOC, and SSOCs in October 2003 
and August 2004.  These correspondence fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ, and he has 
indeed done so on numerous occasions.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in August 2004 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues on appeal as the timing error did not affect the 
essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any notice errors, 
including errors in timing did not affect the essential 
fairness of the adjudication because such defects were cured 
by actual knowledge on the part of the claimant as shown by 
his frequent submission of evidence pertinent to his claims 
for increase. 

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records identified by the veteran, and the veteran 
has submitted additional records dating through 2006.  
Additionally, in July 2006 the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded a VA medical examinations for hearing loss in June 
2000, September 2002, and August 2003; for hypertensive 
cardiovascular disease as late as September 2006; for 
diabetes mellitus as late as August 2004; and for the spine 
at various dates including June 2000, September 2002, August 
2003, October 2003, July 2004, May 2006 (radiological 
report), and September 2006 (peripheral nerves).    

Significantly, the appellant has not identified, nor does the 
record otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Claims for Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155;  
38 C.F.R., Part 4.  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2), the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where the appeal ensues from the veteran's 
disagreement with the initial rating assigned with the grant 
of service connection, (as is the case with each matter 
below) the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO has assigned staged ratings with 
regard to the veteran's low back disorder and his 
cardiovascular condition, and the Board will consider the 
propriety of each stage.

A.  Diabetes mellitus

As provided by the VA Schedule for Rating Disabilities, a 10 
percent rating is assigned for diabetes mellitus, under 38 
C.F.R. § 4.119, Diagnostic Code 7913, when the condition is 
managed by a restricted diet only.  A rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A rating of 60 percent is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note 1 
following Diagnostic Code 7913.  When diabetes mellitus has 
been conclusively diagnosed, a request for a glucose 
tolerance test solely for rating purposes should not be 
requested.  38 C.F.R. § 4.119, Note 2 following Diagnostic 
Code 7913.

Following a thorough review of the record in this case, and 
the applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial schedular rating in excess of 40 percent for the 
veteran's diabetes mellitus.  

Competent medical evidence of record shows that that the 
veteran's diabetes mellitus requires insulin and a restricted 
diet, as well as regulation of activities.  None of the 
available evidence in any way suggests, however, that the 
veteran's diabetes mellitus has involved episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  

Since the effective date of service connection in 1999, 
numerous medical examination reports and treatment records 
document the severity of the symptoms of diabetes mellitus.  
Of note are examination reports dated in June 2000, September 
2002, August 2003, and August 2004.  The symptoms are shown 
at their most severe during the veteran's August 2004 
examination.  The August 2004 examination report noted the 
use of insulin, a restricted diet and mild regulation of 
activities.  While it was noted that the veteran had 
hypoglycemic episodes occurring three to four times over a 
three month span, the veteran's diabetes mellitus has not 
resulted in hospitalization.  Additionally, the veteran only 
saw his diabetic care provider once every three months.  As 
to the possibility that diabetes mellitus manifests other 
compensable or noncompensable complications, the Board notes 
that on VA examination in August 2004, the examiner 
specifically stated that it was the veteran's hypertension 
and back strain that were the major factors producing his 
heart, peripheral nerve and pain findings, and that there was 
no evidence of proteinuria or diabetic retinopathy on 
examination.  

As an aside, the Board notes that the veteran has reported 
gastrointestinal problems as related to his diabetes 
mellitus, and he has also asserted that he has diabetic 
neuropathy.  As noted in the introduction, claims for 
compensation for conditions secondary to diabetes mellitus 
(like other claims that have not been addressed by the agency 
of original jurisdiction) are referred to the RO for initial 
review.  

In short, without a showing that the veteran's diabetes 
mellitus has involved episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated, a rating in excess of 40 percent cannot 
be granted.  Although it is generally not necessary to meet 
all of the rating criteria for a higher rating, see 38 C.F.R. 
§ 4.21, the requirement that the veteran's diabetes mellitus 
cause him a certain number of hospitalizations or visits to 
his diabetic care provider are primary characteristic 
distinguishing the higher rating in this case; hence, absent 
a finding of such, a higher rating is not warranted.
 
In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating." See Fenderson, supra.  It is the Board's conclusion, 
however, that the veteran's diabetes has never been more than 
40 percent disabling since the time that the underlying claim 
for service connection was filed.  A "staged rating" is not 
warranted.  In reaching these conclusions, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Degenerative joint disease of the lumbosacral spine

The veteran's service-connected low back disorder has been 
rated as 10 percent disabling from November 1, 1999 to 
September 2, 2002.  A 20 percent rating was awarded from 
September 3, 2002 to August 24, 2003.  Two 10 percent ratings 
were awarded, effective August 25, 2003, (in addition to the 
20 percent rating for the low back) to specifically 
compensate separately the veteran's right and left lower 
extremity radiculopathy.  From July 6, 2004, disability due 
to the veteran's low back disorder has been rated at 30 
percent, with the two 10 percent ratings for radiculopathy 
still in effect.  

As the veteran appealed from the initial decision granting 
service connection and a 10 percent rating, the Board will 
consider whether a rating higher is warranted for the 
veteran's service-connected low back disorder, at any time 
since the effective date of service connection, employing the 
criteria for rating disability of the low back in effect at 
each period.   

In this regard, the Board points out that during the pendency 
of this appeal, the criteria for intervertebral disc disease, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) ("revised disc regulations").  Further, the 
remaining spinal regulations were amended and the diagnostic 
codes renumbered in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) ("revised spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Below are the applicable diagnostic codes which may be 
employed in this case with notation as to the effective date 
of each diagnostic code.  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

Having itemized the applicable criteria that can be used at 
all points since the effective date of service connection, we 
can now address each period in turn.  

1.  Entitlement to an initial rating in 
excess of 10 percent, for the period from 
November 1, 1999 to September 2, 2002.

Service medical records show that the veteran had a history 
of low back problems without history of injury or trauma 
dating back to around 1994.  

On VA examination in June 2000, the veteran was diagnosed 
with degenerative joint disease of the lumbosacral spine.  
Range of motion testing revealed that he had forward flexion 
to 90 degrees (80 with flare-ups), backward extension to 30 
degrees (25 with flare-ups), lateral flexion right and left 
to 45 degrees (35 with flare-ups), and rotation to 30 degrees 
(25 with flare-ups).  The examiner found no painful motion, 
no postural abnormalities, and no spasm.  No neurological 
abnormalities were reported.  The diagnosis was minimal 
degenerative joint disease of the lumbosacral spine.  

Based largely on these findings, the RO, by way of an April 
2001 rating action, granted service connection for mild 
degenerative joint disease of the lumbosacral spine and 
assigned the condition a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).  

Records of private treatment dated from April to June 2002 
noted low back pain and some muscle spasm.  Trunk lateral 
flexion was reported to be from 0 to 30 degrees to the left 
and to the right.

These are all the available medical records from this initial 
period.  Reviewing the objective findings from these 
documents under the applicable criteria, the Board finds no 
basis for granting an initial rating in excess of 10 percent.

Under Diagnostic Code 5292 (for limitation of motion of the 
lumbar spine) a higher (20 percent rating) was not warranted 
without evidence of moderate limitation of motion.   Here 
limitation of motion shown on VA examination and private 
medical records was no more than slight.  
  
Under Diagnostic Code 5295, a 20 percent rating was not 
warranted without a showing of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  While some spasm was noted in the private 
medical records, there is no evidence during this period 
identifying loss of lateral spine motion, unilateral in 
standing position.  In fact, the June 2002 VA examination 
report showed lateral flexion bilaterally to 45 degrees (35 
during flare ups) and private records documented lateral 
flexion from 0 to 30 degrees bilaterally.  

The veteran did not have intervertebral disc syndrome or 
ankylosis during this period so Diagnostic Codes 5289 and 
5293 were not applicable. 

Since the evidence of record does not show symptoms 
approximating a rating in excess of 10 percent at any point 
during the initial period (from the effective date of service 
connection, November 1, 1999, to September 2, 2002), a higher 
initial evaluation for this period is denied.       


2.  Entitlement to a rating in excess of 
20 percent, for the period from September 
3, 2002 through August 24, 2003.

The report of VA examination dated September 3, 2002, 
indicated that the veteran stated he was undergoing physical 
therapy for his back problems three times per week.  The 
veteran reported complaints of pain and stiffness.  He took 
Tylenol for the pain.  He noted flare-ups two to three times 
per week precipitated by cold weather.  It was reported that 
the veteran now used a back brace during flare-ups.  On 
physical examination, range of motion testing revealed that 
he had forward flexion to 80 degrees (70 with flare-ups), 
backward extension to 25 degrees (20 with flare-ups), lateral 
flexion right and left to 25 degrees (20 with flare-ups), and 
rotation to 25 degrees (20 with flare-ups).  The examiner 
noted that the veteran had pain when he bent forward from 80 
to 95 degrees.  There were no postural abnormalities or fixed 
deformities noted.  Spasm of the back muscles was documented.  
On examination for neurological abnormalities, the examiner 
noted "no deficits".  The diagnoses included degenerative 
disc disease and minimal degenerative joint disease of the 
lumbosacral spine.  The examiner stated that the veteran's 
back and knee conditions caused mild to moderate limitations 
on the veteran's physical activities during flare-ups.  

Based largely on the finding of the September 2002 
examination, including documented muscle spasm and reduction 
in lateral motion of the spine, the RO (in an October 2002 
rating action) granted an increased rating to 20 percent 
(effective September 3, 2002) for the veteran's low back 
disorder, finding that the veteran's low back problems more 
closely approximated the criteria for a 20 percent evaluation 
under Diagnostic Code 5295.  

The file contains no other VA or private medical records 
documenting the condition of the veteran's low back (and 
related symptoms) during the period from September 3, 2002 to 
August 24, 2003.  On review of the records from this time, 
the Board agrees that the 20 percent rating assigned for that 
period was proper.  A rating in excess of 20 percent, 
however, is not warranted during this period under any 
criteria in existence at that time.  

In order to warrant a higher (40 percent) rating under 
Diagnostic Code 5295, the veteran's lumbosacral strain would 
have to be severe, as shown by: listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  These criteria were not 
shown to have been met during this period.  Similarly, a 
higher (40 percent) rating was not warranted under the 
criteria found at Diagnostic Code 5292 (for limitation of 
motion of the lumbar spine) as the veteran's limitation of 
motion, as documented by the September 2002 examination, was 
not severe.  Additionally, a higher (40 percent) evaluation 
was not warranted under either the old or the revised 
criteria for rating intervertebral disc syndrome found at 
Diagnostic Code 5293 (both prior to and after September 
2002), since the veteran's low back disorder did not rise to 
the level of severe, with recurring attacks and intermittent 
relief (the criteria for a higher rating under the old 
provisions), nor did it result in incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months incapacitating episodes 
(the criteria for a higher rating for intervertebral disc 
syndrome under the revised provisions).   

As the evidence of record for this period did not show 
symptoms approximating a rating in excess of 20 percent under 
the criteria of any available diagnostic code for evaluating 
low back problems at any point from September 2, 2002 through 
August 24, 2003, a rating in excess of 20 percent for this 
period is denied.       

3.  Entitlement to a rating in excess of 
20 percent for degenerative joint disease 
of the lumbosacral spine, with two 
separate 10 percent ratings for right and 
left lower extremity radiculopathy, for 
the period from August 25, 2003 to July 
5, 2004.

As noted in the introduction, in addition to the 20 percent 
rating for the veteran's low back disorder under then extant 
Diagnostic Code 5295, the veteran was awarded two separate 10 
percent ratings for lumbar radiculopathy in the right and 
left lower extremities, effective August 25, 2003, under 
Diagnostic Code 8520 (for incomplete paralysis of the sciatic 
nerve).

The report of the VA peripheral nerves examination dated 
August 25, 2003, (which formed the basis for, as well as the 
effective date of, the grant of additional benefits), showed 
L5 radiculopathy of discogenic etiology in both lower 
extremities.  The August 2003 examination of the spine did 
not show that the veteran's other low back symptomatology had 
increased to any significant degree.  The veteran continued 
to report on and off low back pain relieved by use of 
Tylenol, a low back brace, heating pads, and physical 
therapy.  The pain was reportedly of mild to moderate 
intensity, aggravated by prolonged sitting, standing, or 
walking.  The examiner stated that the condition presented 
moderate interference in daily activities and occupation.  It 
was noted that the veteran had erect posture and a normal 
gait.  On physical examination, range of motion testing 
revealed that he had active forward flexion to 60 degrees (60 
with flare-ups), backward extension to 30 degrees (25 with 
flare-ups), lateral flexion right and left to 20 degrees (20 
with flare-ups), and rotation to 25 degrees (20 with flare-
ups).  It was reported that the veteran had slight tenderness 
and slight spasm around the lumbosacral spine.  There were no 
findings of postural abnormalities, fixed deformity, or 
abnormality of back musculature shown.  The diagnoses 
included minimal degenerative discospondylosis and arthritis 
of the lumbosacral spine and L5 radiculopathy, chronic, 
bilateral.  While the technical description on the report of 
August 2003 electrodiagnostic studies showed that nerve 
conduction studies revealed normal distal latencies, normal 
conduction velocities, normal F-waves, and normal H-reflexes, 
it was noted that on needle examination of both L5 
paraspinalis, there was increased insertional activity with 
abnormal spontaneous potentials.  Recruitment patterns were 
reduced and polyphasic.  The impression was "These findings 
are consistent with chronic L5 radiculopathies, bilateral, in 
acute exacerbation."   

The report of VA examination in October 2003 documented 
ongoing findings similar in nature and severity to those 
noted on previous examinations.  The veteran reported on and 
off low back pain, but now with pain radiating down his lower 
extremities.  The examiner noted that the low back problem 
caused moderate impairment during flare-ups which occurred 
three to four times per week.  On physical examination, range 
of motion testing revealed that he had active forward flexion 
to 70 degrees (60 with flare-ups), backward extension to 20 
degrees (15 with flare-ups), lateral flexion right and left 
to 20 degrees (15 with flare-ups), and rotation to 30 degrees 
(25 with flare-ups).  As noted on previous examinations, the 
veteran experienced pain bending from 70 to 90 degrees.  The 
veteran could not endure repetitive bending forward, and had 
spasm of the back muscles.  Additional findings included 
guarding on movement of the spine, normal gait and no 
postural abnormalities.  On neurological examination, it was 
noted that deep tendon reflexes were hypoactive on both lower 
extremities.  Muscle strength was 5/5 but there was 
hypoesthesia reported on the anterolateral aspect of both 
legs.  No negative findings were noted regarding pathologic 
reflexes, including Laseque's sign.  The veteran reported 
that he had episodes of back pain in the past 12 months that 
required him to stay in bed until the pain disappeared.  He 
gave no indication of how many such episodes he had or how 
long they lasted.  August 2003 X-rays showed minimal changes 
of degenerative discospondylosis and arthritis of the 
lumbosacral spine.  Neurological testing revealed L5 
radiculopathy, chronic, bilaterally.  

Private physical therapy records from March and April 2004 
document ongoing treatment for constant pain in the low back 
radiating down the lower extremities, muscle spasm, and 
numbness in both lower extremities.  There were no other 
records regarding the low back until July 2004.

The Board notes that during this period, the veteran's 
orthopedic and neurological symptoms have been rated 
separately, affording him a 20 percent rating for the low 
back problems (under then extant Diagnostic Code 5295) and 
two separate 10 percent ratings for neurological 
manifestations, evaluated under Diagnostic Code 8520 (for 
mild incomplete paralysis of the sciatic nerve).  As 
explained below, whether the orthopedic and neurological 
symptoms are rated together or separately, and whether both 
are rated under the revised criteria, or under criteria from 
Diagnostic Codes previously in effect, no higher evaluation 
is warranted for this period.  

Rating the orthopedic and neurological symptoms separately 
under the earlier criteria does not warrant higher 
evaluation.  During this period, the objective medical 
evidence does not show that the veteran's orthopedic low back 
symptoms warrant a rating in excess of 20 percent under 
Diagnostic Code 5295.  He was not shown to have listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Similarly, a higher (40 percent) rating was not warranted 
under the criteria found at Diagnostic Code 5292 (for 
limitation of motion of the lumbar spine) as the veteran's 
limitation of motion, as documented by the August and October 
2003 examinations, was not severe.  Accordingly, a rating in 
excess of 20 percent for orthopedic manifestations was not 
warranted for this period.  

The neurological manifestations, as shown by August and 
October 2003 examinations, do not warrant more than 10 
percent for each lower extremity under Diagnostic Code 8520.  
August 2003 nerve conduction studies revealed normal distal 
latencies, normal conduction velocities, normal F-waves, and 
normal H-reflexes.  It was only on needle examination of both 
L5 paraspinalis, that objective symptoms were shown.  These 
include increased insertional activity with abnormal 
spontaneous potentials.  It was reported that recruitment 
patterns were reduced and polyphasic.  The impression was 
"These findings are consistent with chronic L5 
radiculopathies, bilateral, in acute exacerbation."  The 
October 2003 examination showed deep tendon reflexes were 
hypoactive on both lower extremities, muscle strength was 
5/5, and there was hypoesthesia reported on the anterolateral 
aspect of both legs, however, no negative findings were noted 
regarding pathologic reflexes, including Laseque's sign.  
This degree of neurological symptomatology can equate to no 
more than mild paralysis of the sciatic nerve, warranting no 
higher than a 10 percent rating (for each extremity) under 
Diagnostic Code 8520.  

In short, no increased ratings are warranted for the low back 
orthopedic and neurological symptoms rated separately under 
the criteria in effect early in this period.

Likewise, a higher rating is not warranted under the 
previously effective criteria, when evaluating the orthopedic 
and neurological symptoms together, as contemplated under 
Diagnostic Code 5293 (for rating intervertebral disc 
syndrome).  
Under this code, an increased (40 percent) evaluation was not 
warranted under either the old or the revised criteria for 
rating intervertebral disc syndrome found at Diagnostic Code 
5293 (both prior to and after September 2002), since the 
veteran's low back disorder did not rise to the level of 
severe, with recurring attacks and intermittent relief (the 
criteria for a higher rating under the old provisions), nor 
did it result in incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months incapacitating episodes (the 
criteria for a higher rating for intervertebral disc syndrome 
under the revised provisions).  While the veteran reported 
that his low back pain caused him episodes during which he 
was required to lay in bed until the pain subsided, it was 
not shown by objective medical evidence that these were 
incapacitating episodes, or that the frequency of such were 
sufficient to warrant a rating in excess of 20 percent under 
the provisions as revised in September 2002 (and subsequently 
recodified under Diagnostic Code 5243).   

Turning to the criteria that became effective after September 
2003, a point at which time orthopedic and neurological 
symptoms are generally rated separately, the Board finds that 
higher ratings are still not warranted for this period.  We 
have already discussed above why ratings in excess of 10 
percent (for each lower extremity) are not warranted for the 
neurological manifestations under Diagnostic Code 8520.  
Therefore, the only remaining possibility for an increased 
rating would be if the orthopedic manifestations warranted a 
rating in excess of 20 percent under the general rating 
formula for rating diseases and injuries of the spine.  
Employing the general criteria for rating back disorders, we 
find that a higher rating is not warranted.  The objective 
medical evidence from the August and October 2003 
examinations reveals that the veteran's forward flexion of 
the thoracolumbar spine was to around 60 to 70 degrees, and 
was clearly not limited to anywhere near 30 degrees or less, 
and he does not have favorable ankylosis of the entire 
thoracolumbar spine (the criteria for an increased rating to 
40 percent).  Consequently, a higher rating is not warranted 
under the general rating criteria.  

Additionally, for reasons discussed above, employing the 
current formula for rating intervertebral disc syndrome based 
on incapacitating episodes (essentially unchanged from the 
criteria effective September 2002, but now codified under 
Diagnostic Code 5243), would also not warrant a higher rating 
during the period from August 25, 2003 to July 5, 2004.

In summary, there exists no method under which to evaluate 
the veteran's low back orthopedic and neurological 
symptomatology that would warrant a rating in excess of 20 
percent for degenerative joint disease of the lumbosacral 
spine, with two separate 10 percent ratings for right and 
left lower extremity radiculopathy for the period from August 
25, 2003 to July 5, 2004.  As such, the claim for increase 
for this period must be denied.


4.  Entitlement to a rating in excess of 
30 percent for degenerative joint disease 
of the lumbosacral spine, with two 
separate 10 percent ratings for right and 
left lower extremity radiculopathy, for 
the period from July 6, 2004.

Effective July 6, 2004, the RO saw fit to grant an increased 
rating to 30 percent (based on orthopedic findings warranting 
20 percent plus an additional 10 percent for additional 
limitations to functional ability during flare-ups under 
DeLuca v. Brown, supra.) for degenerative joint disease of 
the lumbosacral spine, along with the two separate 10 percent 
ratings for right and left lower extremity radiculopathy.  

The question before the Board is whether a higher evaluation 
is warranted for this period.  As is explained below, the 
Board finds that higher evaluation is not warranted. 

On VA examination in July 2004, it was noted that the veteran 
reported pain in the lumbosacral spine radiating to the lower 
buttocks and left leg.  Flare-ups reportedly occurred three 
to four times per week resulting in moderate to severe pain 
lasting for hours.  Pain was precipitated by weight bearing, 
bending, and prolonged immobilization.  It was noted that the 
veteran employed the use of a back brace.  The examiner noted 
that the limitation of motion was due to back pain and the 
lack of endurance, with pain having a major functional 
impact.  On physical examination, range of motion testing 
revealed that he had active forward flexion to 60 degrees (0 
degrees with flare-ups), backward extension to 20 degrees (0 
degrees with flare-ups), lateral flexion right and left to 20 
degrees (0 degrees with flare-ups), and rotation to 25 
degrees (0 degrees with flare-ups).  As noted on previous 
examinations, the veteran experienced pain at the end of 
range of motion.  There was no spasm or tenderness noted.  
Sensory examination was negative.  Motor examination showed 
good strength and tone.  Reflexes were positive.  No gross 
abnormalities were noted on rectal examination, and Laseque's 
sign was negative.  It was noted that the veteran had no 
incapacitating episodes in the past 12 months.  The diagnosis 
was spurs, L4 and L5 vertebral bodies.  A radiological report 
showed vertebral height and intervertebral disc spaces were 
maintained, and documented tiny spurs along the anterior 
margin of L4and L5 vertebral bodies.

A July 2004 neurological examination revealed complaints of 
numbness in both lower legs and complaints of loss of 
balance.  Findings for both lower extremities included 
hypoactive deep tendon reflexes, muscle strength 5/5, and 
hypoesthesia noted on the postero-cerebral aspect of both 
lower legs.  The diagnosis was radiculopathy, L5, bilateral, 
chronic.  

Private records dated from October 2004 to December 2005 show 
that the veteran underwent physical therapy for his low back 
disorder.   Findings on examinations included:  constant back 
pain radiating into the lower extremities, muscle spasm, 
numbness in the lower extremities, loss of motion of the 
trunk, and decreased lumbar lordosis.

A private radiological report dated in April 2006 showed good 
bony alignment of the lumbosacral spine.  Pedicles and disc 
spaces were found to be preserved.  The examination was 
negative for spondyolisthesis.  Sacroiliac joint spaces were 
intact.  There were minimal marginal osteophytes seen in the 
anterolateral aspects of the vertebral bodies of L4 and L5.  
The impression was minimal degenerative changes of the lumbar 
spine.  

A VA radiological report dated in May 2006 showed spur 
formation in the lower lumbar spine with intact disc and 
joint space.  The impression was spondylosis deformans. 
   
During his July 2006 Board hearing the veteran reported 
ongoing low back pain radiating into his lower extremities.  
He reported difficulty bending, problems with prolonged 
sitting and standing, back spasms, and a feeling of numbness 
into his legs.  The veteran stated that the pain was at a 
seven to eight on a scale of one to ten.  He noted that he 
had to lie down to relieve back pain about three to five 
times per week.  

On September 2006 VA examination of the peripheral nerves, it 
was noted that the veteran was previously diagnosed with 
degenerative disc disease of the lumbar spine L4, L5, and 
that lumbar radiculopathy L5, chronic, bilateral, was found 
on EMG-NCS performed in August 2003.  Current complaints 
included pain radiating to the hips.  The examiner noted that 
the veteran's condition was stable since its onset.  Current 
symptoms included pain and weakness.  On motor examination of 
both lower extremities, it was noted that muscle strength was 
5.  There was no motor function impairment and no affected 
nerve.  The findings on sensory function examination of the 
lower extremities were "normal" for vibration, pain, light 
touch, and position sense.  Detailed reflex examination found 
bilateral knee reflex was 2+, bilateral ankle reflex was 2+, 
and bilateral plantar (Babinski Reflex) was normal.  
Additional findings included no muscle atrophy, no abnormal 
muscle bulk, no tremors, tics, or abnormal movements, and no 
function of any joint affected by a nerve disorder.  The 
examiner found that the veteran's gait and balance were 
normal.  The diagnosis included radiculopathy, L5, bilateral, 
chronic.  The examiner noted neuritis and neuralgia but found 
paralysis absent.    

Based on the medical evidence of record from July 6, 2004 to 
the present, there exists no basis for granting an evaluation 
in excess of 30 percent for degenerative joint disease of the 
lumbosacral spine, with two separate 10 percent ratings for 
right and left lower extremity radiculopathy. 

First, evaluating the neurologic and orthopedic symptoms 
separately, under the current criteria, a higher evaluation 
is not for application.  

Based on objective findings in documents dated throughout the 
period, and especially upon findings from the September 2006 
peripheral nerves examination, the neurological findings 
alone do not warrant an increase above the current 10 percent 
per lower extremity.  Diagnostic Code 8250 requires moderate 
incomplete paralysis of the sciatic nerve for a higher 
rating.  Here, the veteran's incomplete paralysis is clearly 
no more than slight.  In fact, on examination in September 
2006, paralysis was found to be absent.  While the veteran 
reported pain and weakness, the examiner found no motor 
function impairment and no affected nerve.  The examiner also 
found normal sensory function and reflexes at 2+.  Without 
more severe findings, the veteran's chronic L5 radiculopathy 
warrants no more than a 10 percent rating for each lower 
extremity.    

As to the orthopedic problems involving the low back, 
employing the general criteria for rating back disorders we 
find that a higher rating is not warranted.  The objective 
medical evidence found in records dating from July 2004 to 
the present reveals that at times other than during flare-ups 
the veteran's forward flexion of the thoracolumbar spine is 
to around 60 degrees, and is clearly not limited to anywhere 
near 30 degrees or less, and he does not have favorable 
ankylosis of the entire thoracolumbar spine (the criteria for 
an increased rating to 40 percent).  Consequently, a higher 
rating is not warranted under the general rating criteria.  
While the RO afforded the veteran an additional 10 percent 
(increasing his low back disability rating to 30 percent) for 
additional limitations to functional ability during flare-ups 
under DeLuca v. Brown, there is no basis for us to now afford 
an even higher rating under the general rating criteria 
currently in effect for rating spine disorders.

Rating the veteran's low back problem based on incapacitating 
episodes, would also afford no higher rating.  On examination 
in July 2004, it was noted that the veteran had no 
incapacitating episodes in the past 12 months.  While the 
veteran testified during his hearing that he had to lie down 
at times to relieve back pain, he did not report 
incapacitating episodes. 

Even rating the veteran's low back disorder under criteria 
previously in effect would not warrant an increase in the 
evaluation for the period since July 2004.   Under Diagnostic 
Code 5295 (for rating lumbosacral strain prior to September 
2003), a higher rating (to 40 percent) is not warranted 
unless lumbosacral strain is severe; with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  These 
findings are not shown.  

Likewise, under the old criteria found at Diagnostic Code 
5292 (for rating limitation of motion of the lumbar spine 
prior to September 2003) a higher rating is not warrant 
without severe limitation of motion.  Here the veteran's 
usual limitation of motion of the low back motion is no where 
near severe.  While limitation of motion was shown to be more 
severe during flare-ups, the veteran has been granted the 
additional 10 percent for such under DeLuca, and no higher 
rating is warranted.

Finally, under the former criteria used for rating 
intervertebral disc syndrome, found at Diagnostic Code 5293 
(prior to September 2002), the Board finds that an increased 
rating is also not for application since the intervertebral 
disc syndrome is not severe, with recurring attacks and 
intermittent relief.  Such findings have not been shown 
during the period from July 2004, and an increase under these 
old criteria is not warranted.

In sum, there is simply no basis for awarding a rating in 
excess of 30 percent for degenerative joint disease of the 
lumbosacral spine, with two separate 10 percent ratings for 
right and left lower extremity radiculopathy, for the period 
from July 6, 2004.  As such, the claim for increase during 
this period is denied.

C.  Hypertension and Hypertensive cardiovascular disease

1.  Entitlement to an initial evaluation 
in excess of 10 percent for hypertension, 
from the effective date of service 
connection (November 1, 1999) to August 
13, 2003.

Service medical records show that the veteran has had 
longstanding treatment with medications for hypertension 
since about 1991.  His blood pressure was well controlled by 
medication for many years.  On VA examination in June 2000 
the veteran's blood pressure was measured at 120/70 and 
occasional chest pain was noted.  It was noted that his 
highest blood pressure reading was 154/125 and that his usual 
blood pressure reading was 140/93.  The diagnosis was 
hypertension, controlled.  Neither hypertensive heart disease 
nor any other heart diseases were noted at this time.  

By way of an April 2001 rating action, the RO granted service 
connection with a 10 percent rating (effective November 1, 
1999) under 38 C.F.R. § 4.104, Diagnostic Code 7101.   The 
provisions of this Diagnostic Code read as follows:

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who 
requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 

On VA examination in September 2002, the veteran was 
diagnosed with essential hypertension, uncontrolled.  Blood 
pressure readings were noted to be 130/100 seated and 150/100 
standing.  Evaluation of the heart noted regular rhythm 
without murmurs.

Review of the medical records on file for the period from 
November 1, 1999 (the effective date of service connection) 
through August 13, 2003, do not reveal findings warranting a 
rating in excess of 10 percent for the veteran's 
hypertension.  The medical evidence of record reveals that 
the veteran's hypertension is well controlled by continuous 
medication.  For this period, the record does not show blood 
pressure reading at or approaching a level sufficient to meet 
the criteria for the next higher (20 percent) rating.  
Consequently, the Board finds that a rating in excess of 10 
percent is not warranted under the criteria found at 
Diagnostic Code 7101.  Since additional cardiac problems or 
hypertensive heart disease were not shown during this period, 
there is no basis upon which to evaluate the veteran's 
service-connected condition under another Diagnostic Code.  
As an increased rating is not warranted at any point in time 
during this period, "staged ratings" are not for 
consideration.  An initial rating (from November 1, 1999 to 
August 13, 2003) in excess of 10 percent for hypertension is 
denied.

2.  Entitlement to an evaluation in 
excess of 30 percent for hypertensive 
cardiovascular disease from August 14, 
2003.

It is not until VA examination of the heart dated August 14, 
2003 that additional heart problems were found and a 
diagnosis of hypertensive cardiovascular disease rendered.  
The examiner noted that the veteran reported on and off 
pricking chest pain two to three times a day sometimes 
accompanied by dizziness, easy fatigability and body 
weakness.  It was reported that the veteran could walk one 
kilometer and climb to the second floor.  He experienced no 
syncope.  The examiner stated that the veteran's 
cardiovascular problems caused "slight interference in daily 
activities and occupation."  Findings included symmetrical 
chest expansion, clear breath sounds, no orthopnea, neck 
veins not engorged, no pedal edema, and no cyanosis.  The 
diagnoses included hypertensive cardiovascular disease; 
regular rhythm (ECG - normal); normal left ventricular 
dimension with good systolic function; and interventricular 
septal hypertrophy class I - B.  Stress test showed workload 
to 7 METS.  Three blood pressure readings in August 2003 
were:  lying (120/84, 130/80 and 150/98); sitting (120/90, 
130/90 and 150/104); and standing (120/90, 120/90 and 
150/100).  In addition to findings noted above, the ECG dated 
in August 2003 also showed a thickened aortic valve annulus 
and aortic root, as well as an ejection fraction measured at 
between 55 and 83 percent. 

Based on the additional cardiovascular findings shown in 
August 2003, the RO, by way of an October 2003 rating action, 
changed the nomenclature of the service-connected condition 
from hypertension to hypertensive cardiovascular disease and 
assigned a 30 percent rating, under 38 C.F.R. § 4.104, 
Diagnostic Code 7007, effective from August 14, 2003 - the 
date of the examination showing the diagnosis of hypertensive 
cardiovascular disease.  

The provisions of Diagnostic Code 7007 read as follows:

700
7
Hypertensive heart disease:
Rati
ng

Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10

Based on the symptomatology shown on the August 14, 2003 
examination report, the Board can see the rational for a 30 
percent evaluation from that date.  Since the August 2003 
examination did not show congestive heart failure, or noted 
symptoms until a workload of 7 METS, or an ejection fraction 
of 30 to 50 percent, the veteran's symptoms at this time did 
not warrant a rating in excess of 30 percent.

The Board has carefully considered all of the medical 
evidence of record for the period since August 14, 2003 to 
ascertain whether a rating in excess of 30 percent is 
warranted at any point from that date. 

On VA compensation and pension examination in July 2004, the 
examiner noted reported symptoms including chest pain four to 
five times in a week associated with shortness of breath and 
dizziness, without orthopnea, paroxysmal nocturnal dyspnea 
(PND), or hospitalization for cardiac condition in the past 
year.  There was no history of myocardial infarction or 
cardiac surgery.  The examiner estimated that the veteran 
could accomplish a workload of 6 METS and indicated that the 
cardiovascular condition caused moderate interference in his 
daily activities.  Physical examination revealed a blood 
pressure of 160/100.  The diagnoses included HCVD 
(hypertensive cardiovascular disease) with interventricular 
septal hypertrophy (IVS) class II - B, and the ejection 
fraction was reported at 74 percent.  The report of a July 
2004 ECG documented these findings.  

Numerous VA and private treatment records dated from 2004 
through 2006 show no significant change in blood pressure 
readings or cardiovascular symptoms.  An itemized list of 
blood pressure readings from 2005 and 2006 show readings 
ranging from 120/80 to 160/100.  An August 2006 chest X-rays 
noted that the lung fields were clear, and that the heart was 
not enlarged.  The impression was prominent aorta, otherwise 
normal chest.   

On VA compensation and pension examination in September 2006, 
the examiner noted the veteran's cardiovascular history and 
reported that the severity of the current condition was mild.  
While continuous medication was required, the examiner 
reported no history of syncope.  Daily angina, constant 
dizziness, and dyspnea on moderate exertion were noted.  
Blood pressure was reported at 150/100.   Findings included 
regular rhythm and absent murmur, click or rub.  It was noted 
on the examination report that exercise testing was medically 
contraindicated due to the veteran's low back and knee 
problems.  The estimate of the level of activity resulting in 
dyspnea, angina, dizziness or syncope was more than 5 and up 
to 7 METS.  The examiner noted no left ventricle dysfunction, 
no chronic congestive heart failure, and no more than one 
episode of acute congestive heart failure in the past year.  
Ejection fraction was noted to be greater than 50 percent, 
and heart size was normal.  ECG performed in May 2006 was 
reportedly normal.  Echocardiogram performed in September 
2006 reportedly showed normal left ventricle dimension with 
good wall motion and contractility with good systolic 
function.  The diagnoses were:  HCVD, CFC 2 - B, NIF.  

Careful review of all the medical evidence of record does not 
show that the veteran's symptoms of hypertensive 
cardiovascular disease manifest objective findings warranting 
a rating in excess of 30 percent at any point from August 14, 
2003.  Specifically, the findings showed symptoms including 
the ability to reach a workload of greater than 5 METs but 
not greater than 7 METs before resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; and they showed an ejection 
fraction greater than 50 percent.  These findings approximate 
the criteria for a 30 percent rating, which has been in 
effect since August 14, 2003.  At no point during this time 
do they even approach the severity of the criteria required 
for an increased (60 percent) rating.  Consequently, the 
claim for an increased rating for this period must also be 
denied.  

D.  Tinnitus

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, 
the Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  Here, in correspondence 
dated July 30, 2003, the appellant withdrew the appeal he had 
pending before the Board with regard to tinnitus.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  The Board has no further 
jurisdiction in this issue, and the appeal must be dismissed 
without prejudice.

E.  Hearing loss 

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation.  
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for the rating assigned.

The veteran was granted service connection for bilateral 
hearing loss from the date of separation from service in 
1999.  Since then he has had 3 VA audiological evaluations.  
As explained below, the findings from these examinations do 
not show that the veteran's hearing loss disability warrants 
a compensable rating at any point since service connection 
was granted in 1999.

In June 2000, the veteran underwent VA audiologic 
examination.  The results of clinical testing are as follows, 
with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
60
75
LEFT
45
35
45
55
65

The average of the pure tone thresholds at the 1000, 2000, 
3000, and 4000 Hertz frequencies was 50 decibels for the 
right ear and 50 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent for the 
right ear and 92 percent for the left ear.  The examiner 
diagnosed the veteran with mild to moderate mixed hearing 
loss, bilaterally.  

When the rating criteria are applied to the results of the 
veteran's June 2000 VA audiological examination, the veteran 
is found to have level I hearing in each ear.  Table VII of 
38 C.F.R. § 4.85 provides a 0 percent rating under Diagnostic 
Code 6100 when that level of hearing acuity is shown.  An 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) which would warrant rating under the 
alternate criteria of Table VIA is not shown.

The veteran underwent another VA audiology exam in September 
2002.  The results of clinical testing are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
65
70
LEFT
35
30
30
60
60

The average of the pure tone thresholds at the 1000, 2000, 
3000, and 4000 Hertz frequencies was 49 decibels for the 
right ear and 45 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent for the 
right ear and 92 percent for the left ear.  The examiner 
diagnosed the veteran with severe mixed hearing loss at high 
frequencies, bilaterally, and noted healed tympanic 
perforation on the left.    

When the rating criteria are applied to the results of the 
veteran's September 2002 VA audiological examination, the 
veteran was found to have level III hearing in the right ear 
and level I hearing in the left.  Table VII of 38 C.F.R. 
§ 4.85 provides a 0 percent rating under Diagnostic Code 6100 
when that level of hearing acuity is shown.  Since 
exceptional patterns of hearing impairment were not found, 
the alternative rating scheme is not applicable here.  See 38 
C.F.R. § 4.86.

The veteran underwent a third VA audiology exam in August 
2003.  The results of clinical testing are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
75
80
LEFT
50
50
50
55
70

The average of the pure tone thresholds at the 1000, 2000, 
3000, and 4000 Hertz frequencies was 58 decibels for the 
right ear and 56 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent for the 
right ear and 84 percent for the left ear.  The examiner 
diagnosed the veteran with mild sensorineural loss becoming 
severe at high frequencies.    

When the rating criteria are applied to the results of the 
veteran's August 2003 VA audiological examination, the 
veteran was found to have level II hearing in the right ear 
and level II hearing in the left.  Table VII of 38 C.F.R. 
§ 4.85 provides a 0 percent rating under Diagnostic Code 6100 
when that level of hearing acuity is shown.  Since 
exceptional patterns of hearing impairment were not found, 
the alternative rating scheme is not applicable here.  See 38 
C.F.R. § 4.86. 

Since August 2003, the veteran has reported pain in the ears 
and multiple medical records document treatment for ear 
infections and problems with cerumen.  

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, such 
application with regard to results from all audiometric 
studies of record results in a non-compensable rating.  Thus, 
the doctrine of reasonable doubt is not for application.  
Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  The assigned 
noncompensable (zero percent) disability rating is 
appropriate based on the audiometric results in this case.  
Although the veteran could be assigned staged ratings 
pursuant to Fenderson, as discussed above, the Board 
concludes that this is not appropriate in this case.  There 
is no medical evidence indicating that the criteria for a 
compensable rating have been met at any time since the 
veteran filed his original claim.  The veteran's claim for a 
compensable rating for hearing loss is therefore denied.

F.  Erectile Dysfunction

The veteran is receiving special monthly compensation for 
impotence (as loss of use of a creative organ) under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  The RO has 
assigned a separate noncompensable rating for impotence by 
analogy to Code 7522 (for penile deformity).  Code 7522 
provides a 20 percent rating for penile deformity with loss 
of erectile power.  38 C.F.R. § 4.115b.  This analogy is 
inappropriate, as the veteran does not have service connected 
penile deformity, and as his impotence is not due to penile 
deformity.  In fact examination has shown his penis to be 
normal.  See VA genitor-urinary examination of August 2004.  

The diabetes to which the veteran's impotence is secondary is 
separately rated, and what he seeks is a separate compensable 
rating for impotence of itself in addition to the special 
monthly compensation which has been awarded.  The rating 
schedule does not provide for such a rating in addition to 
the special monthly compensation.  In fact, that would 
constitute pyramiding, which is prohibited under 38 C.F.R. 
§ 4.14.  

In conclusion the veteran seeks a benefit which is not 
available under the law, and the claim lacks legal merit.  
Hence, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

An initial evaluation in excess of 40 percent for diabetes 
mellitus is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the lumbosacral spine, from the effective 
date of service connection, November 1, 1999 to September 2, 
2002, is denied.

A rating in excess of 20 percent for degenerative joint 
disease of the lumbosacral spine, for the period from 
September 3, 2002 to August 24, 2003, is denied.

A rating in excess of 20 percent for degenerative joint 
disease of the lumbosacral spine, with two separate 10 
percent ratings for right and left lower extremity 
radiculopathy, for the period from August 25, 2003 to July 5, 
2004, is denied.

A rating in excess of 30 percent for degenerative joint 
disease of the lumbosacral spine, with two separate 10 
percent ratings for right and left lower extremity 
radiculopathy, for the period from July 6, 2004, is denied.  

An initial evaluation in excess of 10 percent for 
hypertension, from the effective date of service connection 
(November 1, 1999) to August 13, 2003, is denied.

An evaluation in excess of 30 percent for hypertensive 
cardiovascular disease from August 14, 2003, is denied.

The appeal in the matter of entitlement to a rating in excess 
of 10 percent for tinnitus is dismissed.

An initial compensable rating for bilateral hearing loss is 
denied. 

A separate compensable rating for erectile dysfunction, or 
impotence, in addition to special monthly compensation for 
such disability is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


